DETAILED ACTION

1.	Claims 1-20 are presented for consideration.

Specification

2.	Examiner requests Applicants to update status of related applications as mentioned in specification, paragraph 0001.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 11,216,484, claims 1-27 of U.S. Patent No 11,132,380, and provisioning rejected on the ground of nonstatutory double patenting . Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter.

Claim Rejections - 35 USC § 102

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-4, 8-11, and 15-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gupta et al. [ US Patent No 9,880,933 ].

5.	As per claim 1, Gupta discloses the invention as claimed including a system comprising:
	a memory; and
	a processing device operatively coupled to the memory, the processing device to:
	provide a plurality of virtual processors [ i.e. buffer cache nodes ] [ 530-550, Figure 5; 738, Figure 7; and col 23, lines 5-26 ], each virtual processor comprising a cache memory [ 533, 543, 553, Figure 5; and col 17, lines 24-56 ];
	receive a query referencing the database data stored in the storage platform [ i.e. one or more client processes may send database query requests to database tier component ] [ 725, Figure 7; and col 22, lines 61-64 ];
	determine at least one task to process the received query [ i.e. each database query request may be parsed and optimized to generate one or more write record requests ] [ 743, Figure 7; col 23, lines 1-5 and lines 27-34 ]; and
	allocate, by the processing device, the at least one task to a subset of the plurality
of virtual processors to process the at least one task [ i.e. database engine head node server that receives read and/or write requests from various client programs and/or subscribers, then parses them and develops an execution plan to carry out the associated database operations ] [ Figure 4; and col 8, lines 41-col 9, lines 29 ], wherein the allocation is based at least in part on the respective portions of the database data that are cached within the
respective cache memories of the subset of the plurality of virtual processors [ i.e. buffer cache entry maintained at a buffer cache node may contain the current version of a portion of the data stored in the distributed storage system, the specified data may be received from the buffer cache node in order to service the storage I/O read requests ] [ Figures 10 and 11; and col 32, lines 50-col 33, lines 6 ].



7.	As per claim 3, Gupta discloses wherein each virtual processor further comprises a processor coupled to the cache memory [ 530-550, Figure 5; 738, Figure 7; and col 23, lines 5-26 ].

8.	 As per claim 4, Gupta discloses wherein the processing device is further to determine the respective portions of the database data that are cached within the respective cache memories of the subset of the plurality of virtual processors [ i.e. buffer cache nodes may provide system memory space for different portions of in-memory buffer caches for storage clients, in-memory buffer caches may be apportioned among different buffer cache nodes ] [ col 36, lines 50-67 ].

9.	As per claims 8-11, they are rejected for similar reasons as stated above in claims 1-4.

10.	As per claims 15-17, they are rejected for similar reasons as stated above in claims 1-3.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

11.	Claims 5-7, 12-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. [ US Patent No 9,880,933 ], in view of Jardin [ US Patent Application No 2004/0181522 ].

12.	As per claim 5, Gupta does not specifically disclose wherein the at least one task comprises a first task and a second task, and wherein the processing device is further to: allocate the first task of the query to a first virtual processor of the plurality of virtual processors responsive to determining that the first task references a first portion of the database data that is stored in the cache of the first virtual processor; and allocate the second task of the query to a second virtual processor of the plurality of virtual processors responsive to determining that the second task references a second portion of the database data that is stored in the cache of the second virtual processor.  Jardin discloses wherein the at least one task comprises a first task and a second task, and wherein the processing device is further to: allocate the first task of the query to a first virtual processor of the plurality of virtual processors responsive to determining that the first task references a first portion of the database data that is stored in the cache of the first virtual processor; and allocate the second task of the query to a second virtual processor of the plurality of virtual processors responsive to determining that the second task references a second
portion of the database data that is stored in the cache of the second virtual processor [ i.e. multinodes queries ] [ paragraph 0079 ].  It would have been obvious to a person skill in the art at the time the invention was made to combine the teaching of Gupta and Jardin because the teaching of Jardin would enable to increase the performance by distributing the data processing load among multiple processors in a clustered environment [ Jardin, paragraph 0002 ].

13.	As per claim 6, Jardin discloses wherein the processing device is further to receive a task result from each of the first task and the second task and to create a statement result from the task results in response to the query [ i.e. the final results ] [ paragraphs 0092, and 0098 ].

14.	As per claim 7, Jardin discloses wherein the first portion of the database data and the second portion of the database data comprise a same portion of the database data [ i.e. overlap ] [ paragraph 0061 ], and wherein the first task and the second task are to concurrently process the same portion of the database data on the first and the second virtual processor [ i.e. performed concurrently in a substantially parallel fashion by the nodes ] [ paragraph 0052 ].

15.	As per claims 12-14, they are rejected for similar reasons as stated above in claims 5-7.

16.	As per claims 18-20, they are rejected for similar reasons as stated above in claims 5-7.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN NGUYEN whose telephone number is (571)272-3971.  The examiner can normally be reached on Monday-Friday 9-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-2727952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUSTIN NGUYEN/Primary Examiner, Art Unit 2446